Chase, Ch. J.
It appears to the court that an action of ejectment was brought by the lessee of the *579present plaintiff against the present defendant, to which he appeared and made defence. There has been a recovery against him, and a writ of possession executed to restore the possession to the plaintiff. This action is brought to recover the mesne profits during the time the defendant remained in possession.
Verdict for the plaintiff,
and damages assessed to §300. Judgment on the verdict for the plaintiff.
If the plaintiff can prove his title accrued before the time of the demise in the action of ejectment, ami that the defendant has been longer in possession, he may recover antecedent profits. But in such case the defendant is at liberty to controvert his title
But from the time of the demise, until the plaintiff was put into possession under the habere facias pos-sessionem, the defendant is accountable, for the profits.
If another person enters into possession during the time the ejectment is depending, the defendant is stilL answerable, for it is to be supposed the entry is with the consent of the defendant. But if the defendant can prove the plaintiff himself received the profits, lie is then not answerable for the profits so received by the plaintiff.